Exhibit 10.1

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is entered into as of
February 1, 2011 (“Effective Date”) by and between George Morrow (“Consultant”)
and Amgen Inc., together with its affiliates and subsidiaries (“Amgen”).

WHEREAS, Amgen is engaged in the research, development and commercialization of
pharmaceutical and biotechnology products;

WHEREAS, Consultant has previously executed Amgen’s Proprietary Information and
Inventions Agreement, on or about December 29, 2000 (“Proprietary Agreement”);

WHEREAS, Consultant has separated or will separate from employment with Amgen
effective January 31, 2011 (the “Employment Termination Date”);

WHEREAS, Consultant has extensive knowledge and expertise in the development,
commercialization, marketing, and sales of biopharmaceutical products;

WHEREAS, Consultant has agreed to assist Amgen by providing advice on issues
related to his areas of expertise, including commercialization of the R&D
product pipeline, product launches, and related areas; and

WHEREAS, Amgen has agreed to engage Consultant to provide such services on the
terms and conditions set forth below.

NOW THEREFORE, in consideration of the promises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:

ARTICLE ONE

CONSULTING SERVICES

1.1 Engagement. Amgen hereby agrees to engage Consultant and Consultant agrees
to advise Amgen on issues related to his areas of expertise, including
commercialization of the R&D product pipeline, product launches, and related
areas (the “Services”). With respect to the Services Consultant will provide,
Consultant will receive assignments from Robert Bradway, or his designee or
successor.

1.2 Location. The Services shall generally be performed remotely. Consultant
shall primarily provide his advice through correspondence, e-mail, and telephone
calls. However, Robert Bradway or his designee may request in advance that
Consultant attend meetings or provide services at Amgen’s Thousand Oaks
facility. In addition, Amgen may, in its discretion, request that the Services
be performed at other locations.

1.3 No Other Authority. Consultant shall not represent or purport to represent
Amgen in any manner whatsoever to any third party, unless permitted to do so
pursuant to specific written authorization of Amgen’s Senior Vice President of
Human Resources. Consultant shall have no authority to bind Amgen in any way.



--------------------------------------------------------------------------------

ARTICLE TWO

COMPENSATION

2.1 Compensation. In consideration of Consultant’s performance of the Services
outlined in Section 1, above, Amgen will pay Consultant the sum of $100,000.00
in arrears after the end of each calendar quarter, within 60 calendar days
following the receipt of invoices (the “Consulting Fee”). The Consulting Fee
shall compensate Consultant for 80 hours of Service in a calendar quarter. In
the unexpected event that Consultant performs additional hours of Service in any
calendar quarter (up to a maximum of 80 hours in any quarter, in the aggregate,
above the 80 budgeted quarterly hours included in the Consulting Fee), Amgen
shall pay Consultant an additional Consulting Fee of $1,200.00 per hour of
additional work. The maximum hours in any quarter shall be 160 hours. Additional
hours (over the 160 hour maximum per quarter) are not permitted unless
previously authorized, in writing, by Amgen’s Senior Vice President, Human
Resources or his/her designee. To the extent Consultant’s hours of Service in a
calendar quarter total less than the budgeted 80 hours, there will be a
“Quarterly Hours Shortfall” equal to 80 minus the number of hours actually
worked. If there exists a Quarterly Hours Shortfall: (a) the Consulting Fee paid
by Amgen for the next calendar quarter shall entitle Amgen to hours of Service
from Consultant equal to the sum of 80 hours plus the Quarterly Hours
Shortfall(s) from all prior quarters; (b) Consultant will not need authorization
to work the total hours due under clause (a) hereof, even if those hours exceed
160 hours in any quarter; (c) Consultant will not be entitled to additional
compensation for working in a quarter a number of hours up to the sum of 80
hours plus the Quarterly Hours Shortfall(s) for all prior quarters; and (d) the
total Quarterly Hours Shortfall(s) for past quarters shall be reduced on an
hour-for-hour basis to the extent Consultant performs services above 80 hours in
a future calendar quarter. Each Consulting Fee payment shall be treated as a
separate payment for purposes of Treasury Regulations Sections 1.409A-1(b)(4)(F)
and 1.409A-2(b)(2), and is intended to be exempt from Section 409A as a
short-term deferral.

2.2 Reimbursement. During the term of this Agreement, Amgen will reimburse
Consultant for all reasonable and normal travel-related expenses incurred by
Consultant in connection with Consultant’s performance of the Services if
advance written approval of those expenses is obtained. Reimbursable travel
expenses shall include automobile rental and other transportation expenses and
hotel expenses. Travel to Amgen’s facility in Thousand Oaks is not reimbursable.
All requests for reimbursement for travel-related expenses must be accompanied
by documentation in form and detail sufficient to meet the requirements of the
taxing authorities with respect to recognition of business-related travel
expenses for corporate tax purposes. No request for expense reimbursement shall
be submitted more than thirty (30) calendar days following the date the
expenditure was incurred, and Consultant shall receive all reimbursements due
hereunder within ninety (90) calendar days after the submission of the
documentation described in the preceding sentence.

2.3 Invoicing. Consultant will provide Amgen with quarterly invoices for the
performance of Services. Invoices should be sent to Brian McNamee, Senior Vice
President, Human Resources, at the address listed below. Invoices will set forth
the actual number of hours and the dates on which Consultant worked during the
calendar quarter and a detailed description of all Services provided during the
quarter, and shall itemize all other reimbursable costs incurred. Travel time
cannot be invoiced unless advance written approval is obtained. Pursuant to
Subsection 2.1, Consultant will not submit invoices that total more than 160
hours per quarter unless previously authorized, in writing, or the invoice
includes a Quarterly Hours Shortfall for which Consultant is not entitled to
additional payment. Invoices will be payable by Amgen within sixty (60) calendar
days of receipt after the end of the calendar quarter.

 

2



--------------------------------------------------------------------------------

All invoices and receipts must be sent (via mail or e-mail) to the addresses
listed below:

Amgen Inc.

Attn: Brian McNamee, SVP HR

XXXX

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

2.4 Taxes. Amgen shall issue to Consultant an IRS Form 1099-MISC reporting the
amount paid for Services provided under this Agreement and Consultant
understands that he is responsible to pay, according to law, his income and
other related self-employment taxes. Consultant further understands that he may
be liable for self-employment (Social Security and Medicare) taxes to be paid by
him according to law. Consultant will retain sole responsibility for the income
and self-employment taxes due on all taxable income arising under this
Agreement, and will indemnify and hold Amgen harmless from any and all state or
federal income taxes or Social Security and Medicare tax liabilities and/or
penalties, costs and expenses of any kind that may arise because of a challenge
by tax authorities of Consultant’s treatment as an independent contractor. In
the event that any federal, state and/or local taxing authority seeks to collect
from Amgen any employment taxes, additions to tax or any interest due to
Consultant’s reclassification as an employee, Consultant hereby agrees to
provide a signed IRS Form 4669 (Statement of Payments Received) to Amgen for
purposes of its seeking abatement of any assessed Federal income taxes and
Consultant further agrees to reimburse Amgen for any taxes, additions to tax
and/or interest not otherwise abated by the taxing authority.

2.5 Mechanism of Payment. All payments hereunder shall be made by check payable
to George Morrow and mailed to XXXX, unless otherwise directed by Consultant in
writing.

ARTICLE THREE

REPRESENTATIONS AND COVENANTS

3.1 Consultant’s Representations. Consultant represents and warrants:

 

  (a) that compensation provided under the terms of this Agreement is consistent
with fair market value for arm’s length transactions of this type, and that the
services to be performed under the Agreement do not and will not involve the
counseling or promotion of a business arrangement or other activity that
violates any applicable law;

 

  (b) solely for purposes of applying Treasury Regulations
Section 1.409A-1(h)(1), that Consultant worked an average of approximately 52
hours per week during the last 36 months of his employment at Amgen;

 

3



--------------------------------------------------------------------------------

  (c) that Consultant has not entered into any agreement, whether written or
oral, that conflicts with the terms of this Agreement;

 

  (d) that Consultant has the full power and authority to enter into this
Agreement;

 

  (e) that Consultant is not presently: (1) the subject of a debarment action or
debarred pursuant to the Generic Drug Enforcement Act of 1992; (2) the subject
of a disqualification proceeding or is disqualified as a clinical investigator
pursuant to 21 C.F.R. § 312.70; or (3) the subject of an exclusion proceeding or
excluded from participation in any federal health care program under 42 C.F.R.
Part 1001 et seq. Consultant shall notify Amgen immediately upon any inquiry, or
the commencement of any such proceeding, concerning Consultant; and

 

  (f) that Consultant has no financial or personal interests that would prevent
Consultant from performing and completing the Services in an objective and
non-biased manner.

3.2 Consultant’s Covenants. Consultant:

 

  (a) shall act as an independent consultant with no authority to obligate Amgen
by contract or otherwise and not as an employee or officer of Amgen;

 

  (b) notwithstanding anything contained in this Agreement to the contrary,
shall not initiate or participate in any communications with the United States
Food & Drug Administration or any other governmental agency concerning the
subject matter hereof unless required by law or requested to do so by Amgen and,
then, only upon prior consultation with Amgen;

 

  (c) shall not, directly or indirectly, recruit, solicit or induce any Amgen
employee to terminate his/her employment or relationship with Amgen during the
term of this Agreement and two years after, or entice, induce or encourage any
of Amgen’s employees to engage in any activity which, were it done by
Consultant, would violate any provision of the Proprietary Agreement;

 

  (d) shall not, during the term of this Agreement, enter into any other
agreement, whether written or oral, which would conflict with Consultant’s
obligations hereunder;

 

  (e)

shall not accept any employment or other consulting engagement which would
present a conflict of interest during the term of this Agreement. To ensure that
Consultant does not do so, Consultant agrees that at least ten (10) business
days in advance of commencing services for any other employer or client, he will
disclose in writing to Amgen’s Senior Vice President, Human Resources or his
designee, his plans to perform such services. Amgen shall determine in its sole
discretion whether such engagement would present a conflict of interest. The
Amgen’s Senior Vice President, Human Resources or his designee will advise
Consultant, in writing, of Amgen’s determination. If Consultant accepts
employment or an engagement which Amgen has determined, in its sole

 

4



--------------------------------------------------------------------------------

 

discretion, presents a conflict of interest, Consultant’s acceptance shall
constitute a material breach of this Agreement authorizing termination under
Section 7.2;

 

  (f) agrees that at no time will Consultant purchase or sell Amgen securities
based on Amgen Confidential Information (as defined below) or information not
known to the general public;

 

  (g) shall not assign or subcontract performance of this Agreement or any of
the Services to any person, firm, company or organization without Amgen’s prior
written consent;

 

  (h) agrees to timely perform the Services;

 

  (i) agrees to utilize and provide Amgen with accurate and complete data in
rendering the Services; and

 

  (j) agrees to return all Amgen property in Consultant’s custody or control, in
addition to information in accordance with Subsection 4.2, upon termination of
this Agreement.

ARTICLE FOUR

CONFIDENTIAL INFORMATION

4.1 Confidentiality. Consultant shall, during the term of this Agreement and
thereafter, hold in confidence any information concerning Amgen, which is
disclosed to Consultant by Amgen or which Consultant observes or obtains while
present at Amgen’s facilities or which otherwise results from information
disclosed by Amgen, or which constitutes New Developments as defined in Article
5.1 (collectively “Confidential Information”). “Confidential Information”
includes, but is not limited to, all knowledge or information and any data,
materials, drawings, specifications, documents or information obtained or used
in conjunction with any business, contract, agreement or information directly or
indirectly connected with Amgen, including but not limited to trade secrets,
client lists, staffing, personnel issues and changes, intellectual and
industrial property, drawings, financial information, specifications, analysis,
feasibility studies, information, data or knowledge and all other knowledge or
information whatsoever relating directly or indirectly to Amgen or the business
of Amgen, whether or not it is marked “confidential.”

4.1.1 If, based upon the written advice of legal counsel skilled in the subject
matter, Consultant is required to disclose any Confidential Information to
comply with any applicable law, regulation or order of a government authority or
court of competent jurisdiction, Consultant may disclose such Confidential
Information only to the governmental agency requiring such disclosure; provided,
however, that Consultant (i) gives Amgen at least ten (10) business days advance
notice of Consultant’s requirement to disclose such Confidential Information;
(ii) uses all reasonable efforts to secure confidential protection of such
Confidential Information, and (iii) continues to perform Consultant’s
obligations of confidentiality set out herein.

4.1.2 In connection with services rendered and to be rendered by Consultant,
Consultant agrees to (i) hold all Confidential Information in confidence and
take all reasonably necessary precautions to protect such Confidential
Information, (ii) not disclose the Confidential

 

5



--------------------------------------------------------------------------------

Information to any other person or entity except as authorized herein, (iii) use
the Confidential Information only for the purposes of this Agreement or as
approved in writing by Amgen, (iv) not copy or reverse engineer, reverse compile
or attempt to derive the composition or underlying information of any such
Confidential Information, (v) limit the use and access to such Confidential
Information to persons who need to know such Confidential Information for the
purpose hereof and who are bound by confidentiality restrictions no less
comprehensive than those contained herein and (vi) treat such Confidential
Information with at least the same degree of care and protection as Consultant
would use with respect to his own confidential materials.

4.2 Return of Information. Upon the termination of this Agreement, Consultant
will promptly return to Amgen all materials, records, documents, and other Amgen
Confidential Information in tangible and/or electronic form. Consultant shall
not retain copies of such materials and information; and, if requested by Amgen,
shall delete all Amgen Confidential Information stored in any magnetic or
optical disc or memory.

ARTICLE FIVE

INTELLECTUAL PROPERTY

5.1 Ownership. Consultant agrees that any New Developments shall be promptly
disclosed to Amgen and all right, title and interest therein shall be
transferred and belong to Amgen. Amgen shall have the unrestricted right to
practice all New Developments under this Agreement. “New Developments” as used
herein shall include, but are not limited to, discoveries, inventions,
copyright, design rights, patents, innovations, suggestions, know-how, ideas and
reports made by Consultant which result from, or are related to, any information
disclosed by Amgen to Consultant or which are developed during and/or as a
result of Consultant’s Services under this Agreement. Consultant further agrees
that all right, title and interest to all Confidential Information belongs to
Amgen and that all Confidential Information and New Developments are the sole
property of Amgen.

5.2 Assignment. Consultant agrees to assign to Amgen any rights that Consultant
may acquire in and to any New Developments, and shall assist Amgen (at Amgen’s
expense) in obtaining, enforcing and maintaining Amgen’s rights in and to the
New Developments and irrevocably appoints Amgen and its duly authorized officers
and agents as Consultant’s agents and attorneys for such purpose.

5.3 Proprietary Information Obligations. Consultant hereby acknowledges his
responsibilities under the terms of the previously signed Proprietary Agreement,
and Consultant agrees to continue to be bound by all of the terms and conditions
thereof. To the extent that the Proprietary Agreement and this Agreement
conflict, this Agreement will govern.

ARTICLE SIX

INDEPENDENT CONSULTANT STATUS

6.1 Independent Consultant. Consultant is being engaged by Amgen as an
independent consultant and not as an employee, and as such, will have no
authority to obligate Amgen by contract or otherwise.

 

6



--------------------------------------------------------------------------------

6.2 No Withholding. No amount will be deducted or withheld from Amgen’s payment
to Consultant for federal, state or local taxes. No FICA taxes, FUTA taxes, SDI
or state unemployment taxes will be payable by Amgen on Consultant’s behalf.
Consultant will be solely responsible for making appropriate filings and
payments to the appropriate governmental taxing authorities, including payments
of all income taxes and self-employment taxes due on compensation received
hereunder.

6.3 Benefits. Consultant shall not claim the status, perquisites or benefits of
an Amgen employee and agrees to hold Amgen harmless from any claim or other
assertion (by Consultant or his beneficiaries) to the contrary. Consultant
agrees that Consultant is not eligible for coverage or to receive any benefit
under any Amgen employee benefit plan or employee compensation arrangement,
except to the limited extent that Amgen grants eligibility for such coverage or
the right to receive such benefits to Consultant in a document signed by
Consultant and Amgen’s Senior Vice President, Human Resources. Even if
Consultant were to become or be deemed to be a common-law employee of Amgen,
Consultant still shall not be eligible for coverage or to receive any benefit
under any Amgen employee benefit plan or any employee compensation arrangement
with respect to any period during which Amgen classified Consultant as a
consultant, except to the limited extent that Amgen grants eligibility for such
coverage or the right to receive such benefits to Consultant in a document
signed by Consultant and Amgen’s Senior Vice President of Human Resources.
Consultant further agrees that if Consultant is injured while performing work
for Amgen hereunder, Consultant will not be covered for such injury under
Amgen’s insurance policies, including under any Worker’s Compensation coverage
provided by Amgen for its employees, and that Consultant is solely responsible
for providing Worker’s Compensation insurance for Consultant’s employees, if
any.

ARTICLE SEVEN

TERM AND TERMINATION

7.1 Term. This Agreement shall terminate one year from the Effective Date. The
parties may mutually agree to extend this Agreement for a second year on the
same terms as set forth herein.

7.2 Termination. This Agreement may be terminated before the end of the Term, as
defined in Subsection 7.1 above, by either party upon material breach of any
term of this Agreement by the other party or by either party for any reason with
thirty (30) calendar days prior written notice to the other party.

7.3 Continuing Obligations Post-Termination. Consultant’s obligations under
Subsection 2.4, Articles Three, Four, Five and Eight and the Proprietary
Agreement survive the termination of this Agreement.

ARTICLE EIGHT

INDEMNIFICATION AND DAMAGES

8.1 Indemnification. Consultant hereby agrees to defend, indemnify and hold
harmless Amgen, its officers, directors, employees and agents against all
liability, obligations, claims, losses and expense arising out of acts or
omissions of Consultant in performing the Services hereunder.

 

7



--------------------------------------------------------------------------------

8.2 Damages. Amgen will not be liable to Consultant for any consequential,
liquidated, punitive or special damages.

ARTICLE NINE

MISCELLANEOUS

9.1 Waiver. None of the terms of this Agreement may be waived except by an
express agreement in writing signed by the party against whom enforcement of
such waiver is sought. The failure or delay of either party in enforcing any of
its rights under this Agreement shall not be deemed a continuing waiver of such
right.

9.2 Entire Agreement. This Agreement and the Proprietary Agreement represent the
final, complete and exclusive embodiment of the entire agreement and
understanding between Amgen and Consultant concerning Consultant’s consulting
services to Amgen, and supersede and replace any and all agreements and
understandings concerning Consultant’s consulting services to Amgen.

9.3 Amendments. This Agreement may not be released, discharged, amended or
modified in any manner except by an instrument in writing signed by Consultant
and Amgen’s Senior Vice President of Human Resources.

9.4 Assignment. Amgen has specifically contracted for the Services of Consultant
and, therefore, Consultant may not assign or delegate Consultant’s obligations
under this Agreement, either in whole or in part, without the prior written
consent of Amgen. Amgen may assign this Agreement at any time without the prior
consent of Consultant. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

9.5 Severability. If any provision of this Agreement is, becomes, or is deemed
invalid, illegal or unenforceable in any jurisdiction, such provision shall be
deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it cannot be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.

9.6 Headings. Article and Section headings contained in the Agreement are
included for convenience only and are not to be used in construing or
interpreting this Agreement.

9.7 Publicity. Consultant will not use the name of Amgen in any public
announcements, publicity or advertising without the prior written approval of
Amgen’s Senior Vice President of Human Resources.

9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California or of Consultant’s legal
residence if that is other than California.

9.9 Notices. All notices required or permitted to be given under this Agreement
must be in writing and may be given by any method of delivery which provides
evidence or confirmation of receipt, including but not limited to personal
delivery, express courier (such as Federal Express) and prepaid certified or
registered mail with return receipt requested. Notices shall be deemed to

 

8



--------------------------------------------------------------------------------

have been given and received on the date of actual receipt or, if either of the
following dates is applicable and is earlier, then on such earlier date:
one (1) business day after sending, if sent by express courier; or
three (3) business days after deposit in the U.S. mail, if sent by certified or
registered mail. Notices shall be given and/or addressed to the respective
parties at the following addresses:

To Amgen:

Amgen Inc.

Attn: Brian M. McNamee, SVP HR

XXXX

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

To Consultant:

George J. Morrow

XXXX

Any party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner herein provided.

[Signatures begin on following page]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by proper
persons thereunto duly authorized.

 

AMGEN INC.       CONSULTANT By:  

/s/ Brian M. McNamee

     

/s/ George J. Morrow

  Brian M. McNamee       George J. Morrow   Senior Vice President, Human
Resources       Date: October 20, 2010   Date: October 20, 2010      

 

10